DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 2, 4-17 and 19 of US Application No. 16/630,147are currently pending and have been examined. Applicant amended claims 1, 2, 4-17 and 19. Applicant previously canceled claims 3 and 18.

Terminal Disclaimer
The terminal disclaimer filed on 11 January 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of co-pending Application No. 16/632,288 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments/Amendments
The previous objection to the abstract is withdrawn in consideration of the amended abstract filed by Applicant.

The previous objections to claims 1, 2, 4-17, and 19 are withdrawn in consideration of the amended claims.

Applicant’s arguments regarding the previous rejections of claims 1, 2, 4-17 and 19 under 35 U.S.C. 112(a) are persuasive. The previous rejections are withdrawn.

Applicant’s arguments regarding the previous rejections of claims 1, 2, 4-17 and 19 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention are persuasive. The previous rejections are withdrawn.

Applicant’s arguments regarding the previous rejections of claim 13 under 35 U.S.C. 112(b) as failing to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function are persuasive. The previous rejection is withdrawn.

Applicant’s arguments regarding the previous rejections of claim 1, 2, 4-17 and 19 under 35 USC § 101 are not persuasive. The previous rejections are maintained.
Applicant first argues that the independent claims cannot be directed to an abstract idea because they specifically require a step of acquiring the magnetic field/derivative by a magnetic measurement unit integral with said object. Examiner disagrees.
If the claim recites a judicial exception (i.e., an abstract idea enumerated in MPEP § 2106.04(a), a law of nature, or a natural phenomenon), the claim requires further analysis in Prong Two. If the claim does not recite a judicial exception (a law of nature, natural phenomenon, or abstract idea), then the claim cannot be directed to a judicial exception (Step 2A: NO), and thus the claim is eligible at Pathway B without further analysis. See MPEP 2106.04(II)(A)(1). The instant claim recites “estimating . . . at least one component of the movement of said object . . .”. As indicated in the § 101 rejection. Estimating a component of the movement of the object may be performed mentally. Mental processes are abstract ideas. Therefore, the claim recites a judicial exception. Examiner already acknowledged in the previous rejection that acquiring data from a magnetic measurement unit is not an abstract idea. However, analysis regarding acquiring data from the magnetic measurement unit does not alter the analysis regarding estimating a component of the movement of the object. The limitation is still a mental process. Therefore, Applicant’s argument is not persuasive.
Applicant then argues that claim 1 recites additional elements which integrate the judicial exception into a practical application. Examiner disagrees. Placing a sensor or measuring device on an object to be measured is, collectively, data gathering. These elements relating to data gathering are pre-solution, i.e., extra-solution, activity. Extra-solution activity is not enough to integrate the judicial exception into a practical application. Applicant suggests that this limitation does not amount to necessary data gathering. However, the data collected by the magnetic measurement unit is necessary to perform the abstract idea. Applicant acknowledges as much in their arguments regarding the previous rejections under 112(b) by stating that “the acquired components of the magnetic field/derivative are used in the step (b).”   Applicant also suggests that the limitation is significant, i.e., not insignificant extra-solution activity. However, insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. See MPEP 2106.05(g). Whether or not the extra-solution activity is significant is relevant to Step 2B analysis. In this regard, placing a sensor on a moving object to take measurements is well-understood and conventional. Petit, for example, which was relied on in the previous rejection under § 103, discloses providing magnetometers on a moving spacecraft to measure a vector of magnetic field of a celestial body. See abstract. Putting a magnetic measurement unit on a moving body to acquire magnetic field data is well-understood and conventional, i.e., insignificant. The processor estimating movement by solving the claimed equation is merely using a computer to perform an estimation using an equation that could otherwise be performed mentally. Applicant suggests that the processor is not only used in its ordinary capacity for the calculation because it provides an estimation of the movement of the object that is more precise and reliable than in the state of the art. However, the precision and reliability is the result of the particular equation used to estimate the movement. The equation yields the same result using the processor as it would being performed mentally. Therefore, the processor is merely a tool used to perform the identified abstract idea, which is not enough to integrate the judicial exception into a practical application. Applicant also suggests that the additional elements confine the abstract idea to a particular, practical application. However, the recited abstract idea – estimating a component of the movement of the object – is never applied. In other words, there are no additional element that actually uses the estimation. The abstract idea is not confined to a practical application. Therefore, Applicant’s argument is not persuasive.

Applicant’s arguments regarding the previous rejections of claim 1, 2, 4, 5, 13, 14, and 19 under 35 USC § 102 and § 103 are not persuasive. The previous rejections are maintained.
Applicant argues that Petit does not disclose using at least one component of the equation with n            
                ≥
            
        1. However, the claim does not require using at least one component of the equation with n            
                ≥
            
        1. The claimed equation does not reference n            
                ≥
            
        1. The only reference to n            
                ≥
            
        1 is in relation to the i-th derivative in step (a). However, acquiring (and subsequently using) the i-th derivative is optional, as indicated by the alternative claim language “and/or”. Applicant acknowledges that the equation of Petit corresponds to the situation where n=0. As there is no indication in the claim that the component of the equation must be with n            
                ≥
            
        1, the equation of Petit reads on the claimed limitation. Applicant’s argument is not persuasive. The previous rejections are maintained.   

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4-17 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

A claim that recites an abstract idea, a law of nature, or a natural phenomenon is directed to a judicial exception.  Abstract ideas include the following groupings of subject matter, when recited as such in a claim limitation: (a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion). See the 2019 Revised Patent Subject Matter Eligibility Guidance.
	In the instant application, independent claim 1 recites “[e]stimating, by a data processing unit, at least one component of the movement of said object using at least one component of the equation [equation and variables]”. Estimating may be performed in the human mind and the limitation is a mathematical calculation, both of which are abstract ideas. Independent claims 6 and 14 recite substantially similar limitations.  Therefore, the claims recite abstract ideas and claims 1, 14, 17 and 19 are directed to a judicial exception.
	Even when a judicial element is recited in the claim, an additional claim element(s) that integrates the judicial exception into a practical application of that exception renders the claim eligible under §101.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  The following examples are indicative that an additional element or combination of elements may integrate the judicial exception into a practical application: 
the additional element(s) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
the additional element(s) that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
the additional element(s) implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
the additional element(s) effects a transformation or reduction of a particular article to a different state or thing; and 
the additional element(s) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  
Examples in which the judicial exception has not been integrated into a practical application include:
the additional element(s) merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
the additional element(s) adds insignificant extra-solution activity to the judicial exception; and
the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
See the 2019 Revised Patent Subject Matter Eligibility Guidance.
In the instant application, claims 1, 14, 17 and 19 do not recite additional elements that integrate the judicial exception into a practical application of that exception. Claim 1 recites the additional elements “[a]cquiring, by a magnetic measurement unit integral with said object using at least one component; of the magnetic field and/or of at least one i-th derivative of the magnetic field, with [equation]” and “a data processing unit”. Claims 14, 17 and 19 recite substantially similar limitations as claim 1. Gathering data for use in the abstract idea does not integrate the judicial exception into a practical application of that exception. Acquiring a component of the magnetic field or derivative of the magnetic field via sensor, e.g., magnetometer or gradiometer, is merely gathering data. The acquired data is used to estimate movement of an object (i.e., abstract idea). In addition, merely using a computer as a tool to perform an abstract idea does not integrate the judicial exception into a practical application of that exception. The processing unit is recited at a high level of generality and is a generic computing device. Therefore, the processing unit is merely a tool to perform the abstract idea. Therefore, these additional elements do not integrate the judicial exception into a practical application of that exception. Claim 17 also recites the additional element “a mobile terminal or a server suited for communicating with a box”. However, the “box” is merely a case that includes a processing unit and communication means. Specification at page 14. Communication between generic computing devices is a common computing function. The processing unit and communication means are merely a generic computing device performing a common computing function to perform the abstract ideas. Therefore, this additional element of claim 17 does not integrate the judicial exception into a practical application of that exception.   Finally claim 19 also recites the additional element a “non-transitory storage medium readable by a computer equipment having stored thereon instructions for the execution of a method”. This additional element merely describes a generic computer executing a program stored in a memory. The computer is merely a tool to perform the abstract idea. Therefore, this additional element of claim 19 does not integrate the judicial exception into a practical application of that exception. Therefore, claims 1, 14, 17 and 19 do not recite additional elements that integrate the judicial exception into a practical application of that exception.
Finally, even when a judicial element is recited in the claim, an additional claim element(s) that amounts to significantly more than the judicial exception renders the claim eligible under §101. Examples that are not enough to amount to significantly more than the abstract idea include 1) mere instructions to implement the abstract idea on a computer, 2) simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well understood, routine and conventional activities previously known to the industry, 3) adding insignificant extra-solution activity to the judicial exception, and 4) generally linking the use of the judicial exception to a particular technological environment or field of use are not enough to amount to significantly more than the abstract idea.  Examples of generic computing functions that are not enough to amount to significantly more than the abstract idea include 1) performing repetitive calculations, 2) receiving, processing, and storing data, 3) electronically scanning or extracting data from a physical document, 4) electronic recordkeeping, 5) automating mental tasks, and 6) receiving or transmitting data over a network, e.g., using the Internet to gather data.
In the instant application, claims 1, 14, 17 and 19 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  In this particular application, the same analysis above in determining whether the recited additional elements integrate the judicial exception into a practical application of that exception is applicable to determine if the additional elements amount to significantly more than the judicial exception. In addition, the magnetic measurement unit, e.g., magnetometer and/or gradiometer, used to acquire information of a magnetic field is well-understood, routine and conventional activities previously known to the industry. With respect to claim 17, receiving or transmitting data over a network, i.e., communication between two computing devices such as the mobile device and “box” is a generic computing function, which does not amount to significantly more than the judicial exception. Therefore, these additional elements do not amount to significantly more than the judicial exception
Based on the above analysis, claims 1, 14, 17 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 2 further defines the magnetic measurement unit as a gradiometer but does not recite new additional elements. The gradiometer is merely gathering data to be used in the abstract idea. Therefore, this limitation still does not integrate the judicial exception into a practical application of that exception. In addition, as noted by Applicant in the Specification at page 7, using a gradiometer to acquire the recited information is known to those skilled in the art. Therefore, claim 2 also does not amount to significantly more than the judicial exception.

Claim 4 further defines the magnetic measurement unit as a gradiometer or magnetometer. The gradiometer or magnetometer is merely gathering data to be used in the abstract idea. Therefore, this limitation still does not integrate the judicial exception into a practical application of that exception. In addition, the gradiometer or magnetometer is being used to perform its normal function known in the art. Therefore, claim 4 also does not amount to significantly more than the judicial exception.

Claim 5 recites the additional element “wherein the magnetic measurement unit is constituted of a plurality of gradiometers or magnetometers organised into triaxes, each triaxis being associated with a spatial position”. However, the plurality of gradiometers or magnetometers is still merely gathering data to be used in the abstract idea. Therefore, this limitation still does not integrate the judicial exception into a practical application of that exception. In addition, organizing a plurality of sensors in a triaxis arrangement is well-understood, routine and conventional activities previously known to the industry. See Petit et al. (EP 2541199, “Petit”) at ¶ [0027]. Therefore, claim 5 also does not amount to significantly more than the judicial exception.

Claim 6 further defines the function of the gradiometer. The gradiometer is still merely gathering data to be used in the abstract idea. Therefore, this limitation still does not integrate the judicial exception into a practical application of that exception. In addition, as noted by Applicant in the Specification at page 7, using a gradiometer to acquire the recited information is known to those skilled in the art. Therefore, claim 6 also does not amount to significantly more than the judicial exception.

Claims 7 and 8 further define the abstract idea and additional element of claim 1 but do not recite any new additional elements. Therefore, this limitation does not integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 9 recites “wherein at least one relationship between components of the equation [equation removed] is determined at step (b) by application of the local version of at least one Maxwell equation to the components of the n-th derivative of the magnetic field”. Determining the relationship by applying a Maxwell equation to components may be performed in the human mind. Therefore, this element is an abstract idea. The claim does not recite any new additional elements. Therefore, this limitation does not integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 10 further defines the previously identified abstract idea but does not recite any new additional elements. Therefore, this limitation does not integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 11 further defines the abstract idea of claim 1. However, the abstract idea may still be performed in the human mind and the limitation is a mathematical calculation, both of which are abstract ideas. The claim does not recite any new additional elements. Therefore, this limitation does not integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 12 further defines the abstract idea of claim 11. However, the abstract idea may still be performed in the human mind and the limitation is a mathematical calculation, both of which are abstract ideas. The claim does not recite any new additional elements. Therefore, this limitation does not integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 13 recites the additional element “wherein step (a) further includes the acquisition, by an inertial measurement unit integral with said object, at least one component of the angular velocity”. Gathering data for use in the abstract idea does not integrate the judicial exception into a practical application of that exception. Acquiring angular velocity via sensor, e.g., IMU, is merely gathering data. Further, the IMU is being used to perform its ordinary function as is well-understood, routine and conventional activities previously known to the industry. Therefore, this limitation does not integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 15 recites the additional element “a box including the magnetic measurement unit”. However, the “box” is merely a case that includes a processing unit and communication means. In other words, Specification at page 14. The processing unit and communication means are merely a generic computing device performing a common computing function to perform the abstract ideas. Therefore, this additional element does not integrate the judicial exception into a practical application of that exception. A magnetic measurement unit being integrated into a generic computing device is well-understood, routine and conventional activities previously known to the industry. Therefore, this limitation does not amount to significantly more than the judicial exception.

Claim 16 recites the additional element “a mobile terminal or a server suited for communicating with a box including the magnetic measuring unit”. However, the “box” is merely a case that includes a processing unit and communication means. Specification at page 14. Communication between generic computing devices is a common computing function. The processing unit and communication means are merely a generic computing device performing a generic computing function to perform the abstract ideas. Therefore, this additional element does not integrate the judicial exception into a practical application of that exception. In addition, a magnetic measurement unit being integrated into a generic computing device is well-understood, routine and conventional activities previously known to the industry. Therefore, this limitation does not amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 13, 14 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petit et al. (EP 2541199, “Petit”).

Regarding claims 1, 14 and 19, Petit discloses a device and method for estimating a velocity vector and teaches:
(a) acquiring, by a magnetic measurement unit integral with said object (magnetometers 15 – see at least ¶ [0036]), at least one component: 
of the magnetic field and/or (magnetic field is determined – see at least ¶ [0040])
of at least one i-th derivative of the magnetic field, with [relationship removed] at the magnetic measurement unit (spatial gradient of the magnetic field is computed – see at least ¶ [0041]); 
(b) estimating, by a data processing unit (computer 20 – see at least ¶ [0036]), at least one component of the movement of said object using at least one component of the equation [equation removed], where ΛnB is an n-th derivative of the magnetic field, Ω the instantaneous angular velocity, V the instantaneous linear velocity, and fn and gn predetermined functions (instantaneous speed of rotation vector is determined – see at least ¶ [0040]; speed vector is estimated using the instantaneous speed of rotation vector – see at least ¶ [0041]; i.e., component of movement = speed vector and component of the equation = instantaneous speed of rotation vector).

Regarding claim 2, Petit further teaches:
wherein the magnetic measurement unit includes at least one gradiometer, such that step (a) includes acquiring by each gradiometer integral with said object of a component of at least one i-th derivative of the magnetic field at the gradiometer; and/or wherein the magnetic measurement unit includes at least one magnetometer (magnetometers 15 – see at least ¶ [0036]), such that step (a) includes the acquisition by said magnetometer integral with said object of a component of the magnetic field at the magnetometer (magnetometers 15 fixed to spacecraft measure magnetic field vector – see at least ¶ [0024]).

Regarding claim 4, Petit further teaches:
wherein the magnetic measurement unit only includes gradiometers or only magnetometers (magnetometers 15 – see at least ¶ [0036]).

Regarding claim 5, Petit further teaches:
wherein the magnetic measurement unit is constituted of a plurality of gradiometers or magnetometers organised into triaxes, each triaxis being associated with a spatial position (magnetometers are spatially spaced to measure magnetic field vector along 3 axis – see at least ¶ [0024]; triaxial magnetometers – see at least ¶ [0027]).

Regarding claim 13, Petit further teaches:
wherein step (a) further includes acquiring, by an inertial measurement unit integral with said object, at least one component of the angular velocity Ω (instantaneous speed of rotation vector is determined from measurements made by gyrometer 9 – see at least ¶ [0040]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Petit in view of Townsend et al. (US 2003/0158699 A1, “Townsend”).

Regarding claim 15, Petit fails to teach but Townsend discloses an orientation sensor having three magnetometers and teaches:
a box including the magnetic measurement unit (protective housing 21 for protecting circuitry, which include magnetometers 13, 14, 15 – see at least Figs. 1 and 2 and ¶ [0024]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device and method for estimating a velocity vector of Petit to provide a box, as taught by Townsend, to protect the sensors and circuitry (Townsend at ¶ [0024]).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Petit in view of Perttunen et al. (US 2014/0320121 A1, “Perttunen”).

Regarding claim 16, Petit fails to teach but Perttunen discloses measurements of earth’s magnetic field indoors and teaches:
a mobile terminal or a server, suited for communicating with a box including the magnetic measurement unit (MA 400 transmits MEF measurement results to database entity 500, which may then determine location and/or path estimates of MA 400 – see at least Fig. 6 and ¶ [0044]; positioning device, i.e., MA 400, includes magnetometer – see at least ¶ [0025]; i.e., mobile terminal/server = database entity 500 and box = MA 400).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device and method for estimating a velocity vector of Petit to provide a mobile terminal/server suited for communication with a box, as taught by Perttunen, to accommodate large amounts of data (Perttunen at ¶ [0027]).

Regarding claim 17, Perttunen further teaches:
at least one said box connected top said equipement (MA 400 transmits MEF measurement results to database entity 500, which may then determine location and/or path estimates of MA 400 – see at least Fig. 6 and ¶ [0044]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device and method for estimating a velocity vector of Petit to provide a connected box, as further taught by Perttunen, to accommodate large amounts of data (Perttunen at ¶ [0027]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on 571-2709741. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON L TROOST/Primary Examiner, Art Unit 3666